Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 objected to because of the following informalities:  claims 2 and 4 status identifiers are wrong, claims should have identified as cancelled not withdrawn.  Because there was not any restriction requirement presented for instant application. Appropriate correction is required.

Status of Claims
The amendments to claims 1, 3 and 5-18, the cancellation of claims 2 and 4 filed on 10/28/2021 is acknowledged by the Examiner.
Claims 1, 3 and 5-18 are pending in the application.
Claims 1, 3 and 5-18 are currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, 14-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sue (6,412,489).
With respect to claims 1, 9-10, 14-15 and 17-18, Sue discloses an oral appliance device (title and figures 1-2) comprising: one piece appliance (see figures 1-2)/an oral appliance (10) configured to: fit between a lower jaw and an upper jaw of a user (abstract), the oral appliance comprising: an upper portion (20), and a lower portion (22); wherein a first bottom surface of the upper portion; is joined to a second top surface of the lower portion using a sealant to form a complete seal (18) between the first bottom surface of the upper portion, and the second top surface of the lower portion wherein the oral appliance is configured to prevent airflow from occurring from a mouth region of a user when in use (column 2 lines 5-10); wherein the oral appliance is configured to allow a lower jaw to remain in a natural position; and wherein a mouth area of the user can remain closed (as described in column 2 lines 5-10 that the device of Sue establishes an effective seal thereby preventing or severely limiting breathing through mouth and promote breath through the nose and allow the lower jaw to remain in a natural position); therefore, Sue discloses a method of treating a sleep disorder like sleep apnea and snoring by breathing through nose and not through mouth and as described above discloses one-piece appliance for promoting nose breathing.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Sue in view of US 2019/0269995 (Effert et al., hereinafter referred to as Effert).
With regards to Claim 5, Sue discloses the invention as claimed above; however, Sue does not further disclose wherein the oral appliance is configured to operate with a chin strap. 
However, Effert teaches an analogous oral appliance (Title, Mouth guard with adjustable and removable lip protector) configured to operate with a chin strap .
Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sue in view of US 5,983,892 (Thornton).
With regards to Claim 6, Sue discloses the invention as claimed above; however, Sue does not further disclose wherein the oral appliance is configured to operate with a nasal mask.
However, Thornton teaches an analogous oral appliance (Abstract, a device for improving breathing is provided in which an upper arch adapted to receive at least some of the user’s teeth) is configured to operate with a nasal mask 86 (Col 4, Lines 63-66, device 10 may be adapted for use in connection with a face mask 86 and a continuous positive air pressure system. Col 1, Lines 43-44, the CPAP is delivered through a face mask, nose mask, or nasal inserts. Because the face mask 86 covers over the nose (see Fig 1a, the placement of the face mask in relation to the oral appliance), it is also considered a nasal mask) for the purpose of being adapted for use with a CPAP system (Col 4, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the oral appliance, as disclosed by Sue, to be configured to operate with a nasal mask, as taught by Thornton, in order to be adapted 
With regards to Claim 7, Sue discloses the invention as claimed above; however, Sue does not further disclose wherein the oral appliance is configured to operate with a face mask.
However, Thornton teaches an analogous oral appliance (Abstract, a device for improving breathing is provided in which an upper arch adapted to receive at least some of the user’s teeth) is configured to operate with a facemask 86 (Col 4, Lines 63-66, device 10 may be adapted for use in connection with a face mask 86 and a continuous positive air pressure system) for the purpose of being adapted for use with a CPAP system (Col 4, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the oral appliance, as disclosed by Sue, to be configured to operate with a face mask, as taught by Thornton, in order to be adapted for use with a CPAP system (Thornton, Col 4, Lines 63-66) to treat breathing disorders (Thornton, Col 1, Lines 42-45).
With regards to Claims 8 and 13, Sue discloses the invention as claimed above; Sue does not further disclose wherein the oral appliance is configured to operate with a positive airway pressure system.
However, Thornton teaches an analogous oral appliance (Abstract, a device for improving breathing is provided in which an upper arch adapted to receive at least some of the user’s teeth) is configured to operate with a positive airway pressure system (Col 4, Lines 63-66, device 10 may be adapted for use in connection with a face mask 86 and a continuous positive air pressure system) for the purpose of treating breathing 
With respect to Claim 12, please see rejection to claims 5-7 Sue in view of Thornton.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sue in view of US 5,983,892 (Thornton).
With regards to Claim 16, Sue discloses the method as claimed above; Sue does not further disclose using a positive airway pressure system by the user.
However, Thornton teaches an analogous method for treating a sleep disorder (Col 3, Lines 6-10, the present invention increases the opening of the user’s breathing passageway, and consequently increases the effectiveness of the treatment for breathing disorders such as sleep apnea), further teaching an analogous oral appliance 10 (device 10) and further comprising using a positive airway pressure system by the user (Col 4, Lines 63-65, device 10 may be adapted for use in connection with a face mask 86 and a continuous positive air pressure (CPAP) system 88) for the purpose of treating breathing disorders (Col 1, Lines 42-45).
Examiner notes that one of ordinary skill in the art would recognize that CPAP systems are commonly used to treat sleep disorders such as sleep apnea.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of treating a sleep disorder, as inherent by Sue, to include using a positive airway pressure system, as taught by Thornton, in order to treat .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meade (5,467,783) discloses an apparatus and method for the reduction of snoring. Sue (6,053,168) discloses a lip seal oral device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TARLA R PATEL/Primary Examiner, Art Unit 3786